Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frankie Jae LordMaster appeals the district court’s order granting summary judgment to some Defendants on Lord-Master’s 42 U.S.C. § 1983 (2012) complaint and dismissing without prejudice the claims against the remaining Defendants pursuant to 28 U.S.C. § 1915A(b)(l) (2012). We have reviewed the record and find no reversible error. Accordingly, we deny LordMaster’s pending Fed.R.Civ.P. 60(b) motion, and affirm for the reasons stated by the district court. Lordmaster v. Hinkle, No. 7:13-cv-00506-MFU-RSB, 2014 WL 3359389 (W.D.Va. July 9, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.